           Case 1:19-cr-00602-RA Document 7 Filed 08/29/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
                                     :
UNITED STATES OF AMERICA
                                     :                      SEALED
            -v-                                             GOVERNMENT’S FORFEITURE
                                     :                      BILL OF PARTICULARS
MICHAEL HILD,
                                     :                      19 Cr. 602

                                                       :
                     Defendant.
------------------------------------X

       Pursuant to United States v. Grammatikos, 633 F.2d 1013, 1024 (2d Cir. 1980), the

Government respectfully gives notice that the property subject to forfeiture as a result of the

offenses described in Count One through Five of the Indictment, and as alleged in the Forfeiture

Allegation therein, includes the following:

               a. Any and all assets held in account                     in the name of Michael

                  Hild and Laura Hild, at Wells Fargo Bank (the “Wells Fargo Account” and the

                  assets therein, the “Wells Fargo Assets”).

               b. Any and all assets held in account                 in the name of “Churchill

                  Ventures LLC” at Virginia Credit Union (the “663 Account” and the assets

                  therein, the “663 Account Assets”).

               c. All ownership interest in the following entities, which are owned directly or

                  indirectly by Michael Hild or Laura Hild:

                       i. Anderson’s Neck LLC

                      ii. The Butterbean LLC

                     iii. Climax Beverage Company
Case 1:19-cr-00602-RA Document 7 Filed 08/29/19 Page 2 of 5



         iv. Dogtown Brewing LLC

         v. Gardenia LLC

         vi. Hot Diggity Donuts LLC

        vii. Urban Bleat Cheese Company, and

       viii. Church Hill Ventures LLC

  d. All right, title, and interest in 7 East 19th Street, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon;

  e. All right, title, and interest in 12 West 10th Street, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon;

  f. All right, title, and interest in 1920 Bainbridge Street, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon;

  g. All right, title, and interest in 1922 Bainbridge Street, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon;

  h. All right, title, and interest in 2000 Bainbridge Street, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon;

  i. All right, title, and interest in 1704 Boston Street, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon;

  j. All right, title, and interest in 1803 Boston Street, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon;

  k. All right, title, and interest in 1903 Boston Street, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon;

  l. All right, title, and interest in 2100 Chicago Avenue, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon;
Case 1:19-cr-00602-RA Document 7 Filed 08/29/19 Page 3 of 5



  m. All right, title, and interest in 1201 Decatur Street, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon;

  n. All right, title, and interest in 1214 Decatur Street, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon;

  o. All right, title, and interest in 1219 Decatur Street, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon;

  p. All right, title, and interest in 2100 Edwards Avenue, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon;

  q. All right, title, and interest in 2106 Edwards Avenue, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon;

  r. All right, title, and interest in 1806 Everett Street, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon;

  s. All right, title, and interest in 1001 Hull Street, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon;

  t. All right, title, and interest in 1009 Hull Street, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon;

  u. All right, title, and interest in 1228 Hull Street, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon;

  v. All right, title, and interest in 1427 Hull Street, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon;

  w. All right, title, and interest in 1518 Hull Street, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon;
Case 1:19-cr-00602-RA Document 7 Filed 08/29/19 Page 4 of 5



  x. All right, title, and interest in 1603 Hull Street, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon;

  y. All right, title, and interest in 1812 Hull Street, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon;

  z. All right, title, and interest in 1814 Hull Street, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon;

  aa. All right, title, and interest in 1901 Hull Street, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon;

  bb. All right, title, and interest in 1910 Hull Street, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon;

  cc. All right, title, and interest in 2005 Hull Street, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon;

  dd. All right, title, and interest in 1703 Maury Street, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon;

  ee. All right, title, and interest in 1804 Stockton Street, Richmond, VA, with all

     improvements, appurtenances, and attachments thereon; and
           Case 1:19-cr-00602-RA Document 7 Filed 08/29/19 Page 5 of 5



               ff. All right, title, and interest in 1806 Stockton Street, Richmond, VA, with all

                   improvements, appurtenances, and attachments thereon.

((a) through (ff) the “Specific Property”)

Dated:         New York, New York
               August 28, 2019

                                                 Respectfully Submitted,
                                                 GEOFFREY S. BERMAN
                                                 United States Attorney

                                             By: /s/
                                                Scott Hartman/Jordan Estes
                                                Assistant United States Attorneys
                                                Tel: (212) 637-2387/2543
